Citation Nr: 0601628	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  02-04 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
residuals of thoracic spine fracture with degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1957.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a September 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky, which 
denied an evaluation in excess of 20 percent for the 
veteran's service-connected thoracic spine disability.  Then, 
in an October 2002 Hearing Officer decision, the RO granted 
the veteran an increased rating of 30 percent, but he 
continued his appeal to the Board.  

This matter was originally before the Board in February 2004, 
at which time it determined that a remand of the claim was 
necessary in order to conduct additional development.  The 
Board is satisfied that all action requested on remand is now 
complete, such that it may proceed with a decision in this 
matter herein.

The Board additionally notes that during a local hearing held 
at the RO in May 2002, the veteran, through his 
representative, claimed entitlement to service connection for 
cervical and lumbar spine disorders, including as secondary 
to his service-connected thoracic spine disability.  As these 
issues have not yet been adjudicated and then properly 
appealed, the Board does not have jurisdiction over the 
claims, and so refers them back to the RO for appropriate 
action.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2005).  In 
doing so, the Board also notes that in a prior June 1990 
rating decision, the RO denied the veteran entitlement to 
direct service connection for a lumbar spine disorder (such 
that a newly raised claim at this time may be subject to the 
requirements of new and material evidence).  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.
2.  For the entire period of the appeal, the veteran's 
thoracic spine disability was manifested by arthritis and 
intervertebral disc syndrome, as well as moderately painful 
limitation of motion documented on clinical evaluation.

3.  For the period of the claim prior to September 23, 2002, 
the veteran's thoracic spine disability was manifested by no 
more than moderate and recurrent attacks of intervertebral 
disc syndrome and demonstrable deformity of both T7 and T11.  

4.  For the period of the claim from September 23, 2002, to 
September 25, 2003, the veteran's thoracic spine disability 
was not manifested by any period of acute signs and symptoms 
due to intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician; there 
were also no neurological manifestations attributable to this 
disability.  

5.  For the period of the claim from September 26, 2003, the 
veteran's thoracic spine disability was not manifested by any 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician or favorable ankylosis of the entire 
thoracolumbar spine; for this period, however, the disability 
was manifested by forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, a 
combined thoracolumbar spine range of motion greater than 120 
degrees, and abnormal kyphosis.  

6.  The evidence of record shows demonstrable deformity of T7 
and T11.


CONCLUSION OF LAW

The criteria for the assignment of a combined 40 percent 
rating for the residuals of thoracic spine fracture with 
degenerative disc disease are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic 
Codes 5235, 5242, 5243 (2005); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5293 (as in effect from September 23, 2002, to 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5291, 5293 (as in effect prior to September 23, 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, September 
2001 and March 2004 letters to the veteran from VA 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to an increased evaluation for his service-
connected thoracic spine disability, and of the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: 
(1) informing the veteran about the information and evidence 
not of record that was necessary to substantiate his claim; 
(2) informing the veteran about the information and evidence 
VA would seek to provide; (3) informing the veteran about the 
information and evidence the veteran was expected to provide; 
and (4) requesting the veteran to provide any information or 
evidence in his possession that pertained to his claim.  To 
that end, the September 2001 letter provided notice as to the 
first three aforementioned notice elements, while the March 
2004 letter addressed those elements, but also addressed the 
fourth notice element as well.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as required.  However, in a case involving the 
timing of the VCAA notice, the United States Court of Appeals 
for Veterans Claims (Court) held that in such situations, the 
veteran has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As noted, the March 2004 letter was issued 
by the Appeals Management Center (AMC) on the RO's behalf, 
and pursuant to the Board's February 2004 remand of this 
appeal.  Thereafter, the veteran was afforded an opportunity 
to respond, and then the AMC subsequently reviewed the claim 
and issued a supplemental statement of the case (SSOC) to him 
in April 2005.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as are all pertinent medical 
treatment records identified and/or provided by the veteran.  
He was also provided with multiple VA examinations in order 
to assess the current severity of his service-connected 
disability.  See 38 C.F.R. § 3.159(c)(4) (2005).  

At this time, the veteran and his representative have not 
made the Board aware of any additional and potentially 
pertinent evidence that needs to be obtained in order to 
fairly decide this claim.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and that the case is ready 
for appellate review.  



Generally Applicable Law for Increased Rating Claims

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  These ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2005).  For an increased rating claim, 
however, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking 
employment, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in his favor.  
38 C.F.R. § 4.3 (2005).  If there is a question as to which 
evaluation to apply, the higher evaluation is for application 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment.  See 38 C.F.R. § 4.7 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2005), see also DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved 
in evaluating, and rating, disabilities of the joints 
include: weakness; fatigability; incoordination; restricted 
or excess movement of the joint; and pain on movement.  38 
C.F.R. § 4.45.

VA modified the rating criteria applicable to the evaluation 
of spine disabilities twice during this appeal.  See 67 Fed. 
Reg. 54,345-54,349 (August 22, 2002), effective September 23, 
2002, [codified as amended at 38 C.F.R. § 4.71a, DC 5293 
(2003)]; see also 68 Fed. Reg. 51,454-51,458 (August 27, 
2003), effective September 26, 2003, [codified as amended at 
38 C.F.R. § 4.71a (2004)].  Because these changes occurred 
while this appeal was pending, the Board must consider the 
new criteria from the dates that they were made effective, 
and also determine whether they are more favorable than the 
prior criteria.  See VAOPGCPREC 7-03; Karnas v. Derwinski, 1 
Vet. App. 308 (1991), overruled in part by Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); see also 38 U.S.C.A. § 
5110(g) 
(West 2002).  The revised criteria may not, however, be 
applied any earlier than their effective dates.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005); DeSousa v. 
Gober, 10 Vet. App. 461, 466-67 (1997); VAOPGCPREC 3-00.  

Background and Procedural History

In a June 1990 rating decision, the RO granted the veteran 
service connection for injury to the thoracic spine, 
described as the residuals of compression fractures at T7 and 
T11, also manifested as traumatic arthritis (also known as 
degenerative joint disease or DJD), and stemming from his 
involvement in an October 1957 motor vehicle accident which 
occurred in the line of duty.  The RO rated his disability as 
noncompensable (0 percent disabling) from January 6, 1989, 
under Diagnostic Code (DC) 5285 (for evaluating the residuals 
of vertebral fracture) and DC 5010 (for evaluating traumatic 
arthritis, rated as degenerative arthritis under DC 5003), 
effective from January 6, 1989.  See 38 C.F.R. § 4.71a (as in 
effect prior to September 23, 2002); see also 38 C.F.R. 
§ 4.31 (2005) (explaining that a noncompensable evaluation is 
assigned when the criteria for a compensable evaluation are 
not met, even where VA's Schedule for Rating Disabilities 
(Rating Schedule) does not provide a 0 percent evaluation for 
a specific diagnostic code).

In the same June 1990 rating decision, the RO denied service 
connection for a lumbar spine disorder, described as 
spondylolisthesis with degenerative changes, because it 
considered the problem to be congenital in origin, and also 
because there was no evidence that the 1957 accident caused 
injury to the lumbar spine in addition to the thoracic spine 
injury.  (The Board additionally notes that, to date, the RO, 
as well, has not service-connected any cervical spine 
disorder in the veteran's case.)

Thereafter, the veteran appealed the initial rating assigned 
to his service-connected thoracic spine disability.  An 
August 1990 statement of the case (SOC) and March 1991 rating 
decision continued the previously assigned noncompensable 
evaluation, and noted that the RO had additionally considered 
the applicability of DC 5291 (for dorsal spine limitation of 
motion) in assigning a rating to the disability.  Id.  (The 
Board notes that for VA purposes, the thoracic spine is also 
known as the dorsal spine).  Then, in an August 1991 Board 
decision, the veteran's rating was increased to 10 percent in 
light of vertebral deformity of T7 as shown on recent X-ray 
evaluation.  An October 1991 rating decision implemented the 
new rating, but continued to classify the disability under DC 
5285-5010, effective from January 6, 1989.  See 38 C.F.R. 
§ 4.27 (2005) (indicating that hyphenated diagnostic codes 
are used when a rating a disability under one diagnostic code 
requires the use of an additional diagnostic code to identify 
the basis for the evaluation assigned, with the additional 
code to be shown after a hyphen).  

Thereafter, in September 1992 and December 1994 rating 
decisions, the RO denied the veteran an evaluation in excess 
of 10 percent for his thoracic spine disability.  

In a September 1995 rating decision, the RO denied the 
veteran's claim for an increased rating for his thoracic 
spine disability.  At that time, the RO continued to classify 
the disability under DC 5285-5010.  The veteran appealed this 
decision, and in a follow-up November 1995 rating decision, 
the RO increased the evaluation to 20 percent, effective from 
September 8, 1994.  The RO also revised the classification of 
his disability, describing it as (the residuals of) thoracic 
spine fractures and recoding it as DC 5285-5291 (for 
vertebral fracture residuals and dorsal spine limitation of 
motion).  In doing so, the RO applied DC 5285's instruction 
that in qualifying cases, the residuals of vertebral fracture 
should be rated in accordance with definite limited motion or 
muscle spasm, and that a 10 percent rating should be added 
for demonstrable deformity of a vertebral body.  Thus, the RO 
increased the veteran's rating by assigning a 10 percent 
award under DC 5285 for demonstrable vertebral body 
deformity, as well as a separate 10 percent award under DC 
5291 for painful dorsal spine limitation of motion.  See 
38 C.F.R. § 4.71a (prior to September 23, 2002); see also 
Esteban v. Brown, 6 Vet. App. 225 (1994) (holding that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he may receive multiple evaluations under 
separate diagnostic codes).  

Thereafter, the veteran continued his appeal to the Board for 
a rating in excess of 20 percent for his thoracic spine 
disability.  The Board, however, denied his appeal in a 
September 1997 decision.  The Board also denied the veteran's 
motion for reconsideration of its decision in July 1998, and 
then denied another motion for clear and unmistakable error 
(CUE) in its decision as well in May 2000.

The veteran filed the pending claim for an evaluation in 
excess of 20 percent for his thoracic spine disability in 
March 1999.  The RO denied the claim in a September 2000 
rating decision, still recognizing the disability as the 
residuals of thoracic spine fractures, and indicating in this 
decision and in the March 2002 SOC that the medical evidence 
of record did not support a finding that the symptomatology 
was worse, or that the thoracic spine disability had current 
and etiologically related neurological manifestations.  In an 
October 2002 Hearing Officer Decision and SSOC, however, the 
RO determined that the thoracic spine disability involved 
etiologically related intervertebral disc syndrome (IDS, also 
known as degenerative disc disease or DDD) as well, such that 
under newly applicable rating criteria, the disability 
warranted an evaluation of 20 percent for incapacitating 
episodes, plus a separate 10 percent for vertebral body 
deformity (for a total rating of 30 percent, effective from 
the date of the claim in March 1999).  The RO also 
reclassified the disability as residual of thoracic spine 
fracture with DDD, and recoded it under DC 5285-5293 (for 
evaluation of vertebral fracture residuals and DDD/IDS).  See 
also 38 C.F.R. § 4.71a, DC 5293 (as in effect from September 
23, 2002, through September 25, 2003).  Then, in light of 
additional changes to the Rating Schedule pertaining to the 
evaluation of spine disabilities, the Board (in part) 
remanded the claim in February 2004 for additional medical 
evaluation of the veteran.  The RO (via the AMC) then issued 
an SSOC in April 2005, which held that a higher evaluation 
under the newest rating criteria was not warranted by the 
record.  The AMC did, however, once again recode the 
disability under DC 5235-5243 (for rating vertebral fracture 
with degenerative arthritis) instead of rating it in light of 
the presence of IDS.  See 38 C.F.R. § 4.71a (as in effect 
from September 26, 2003).  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  In fact, one diagnostic code may be more appropriate 
than another based on such factors as an individual's medical 
history, diagnosis, and demonstrated symptomatology.  The 
Court has also held, however, that a VA adjudicator must 
specifically explain any change in the diagnostic code 
assigned to a service-connected disability.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  Accordingly, the 
Board advises that for this decision, it will consider the 
veteran's request for an increased evaluation for his 
service-connected disability under all available and 
applicable diagnostic codes in the Rating Schedule, and not 
just his currently designated diagnostic code.

Medical and Other Evidence

For this appeal, the evidence available for review includes 
the veteran's service medical records, VA outpatient 
treatment and examination reports dated from approximately 
March 1999 to March 2005, and statements and argument 
provided by the veteran and his representative in support of 
the claim.  In reaching its decision herein, the Board has 
carefully reviewed, considered, and weighed the probative 
value of all evidence now of record.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting its decisions, it is not required to discuss each 
and every piece of evidence in a case.  The relevant 
evidence, however, including that submitted by the veteran, 
will be addressed and/or summarized where appropriate.  

As noted earlier, the veteran filed this claim for an 
increased rating in March 1999, in relation to thoracic spine 
disability that was the result of an October 1957 
motor vehicle accident.  Thoracic spine X-rays taken shortly 
after accident were later interpreted by a VA Department of 
Radiology Acting Chief in April 1990.  This individual stated 
that the films showed a 50 to 60 percent compression fracture 
in the mid-vertebral body, approximately at T7.  He noted 
that only lateral views were provided, and that without other 
views, it was difficult to be certain as to the actual 
identity of the involved vertebral body.  He then commented 
that the remainder of the vertebral bodies, however, appeared 
to be within normal limits, as best as could be determined 
via the old images.  In addition, a February 1989 VA chest X-
ray report documented anterior compression fractures, 
probably old, at T7 and to a lesser degree at T11, with mild 
hypertrophic spurring anteriorly.  

On VA X-ray evaluation in October 1990, there was notation of 
an old compression fracture at T7, and indicia of minimal 
degenerative change throughout the thoracic (and lumbar) 
spine.  Listed diagnoses after VA examination at that time 
were: status post automobile accident, with fracture of T7 
and T11, 1957; mild arthritis pain of the mid-back; and full 
range of motion.  No neurologic symptoms were noted.  

The veteran was first granted service connection for thoracic 
spine compression fracture of both T7 and T11 (in a June 1990 
rating decision).  On further appeal to the Board in October 
1991 for a higher initial evaluation, the rating was 
increased in light of vertebral deformity of T7 as shown by 
his recent testing.   

By the time of a January 1995 VA X-ray evaluation of the 
thoracic spine, there was no change in the compression 
fracture at T7 in comparison with the 1990 X-ray.  Also noted 
was an old compression fracture at T11, but it was described 
as minimal.  The impression was no change in the post-
traumatic and degenerative changes to the thoracic spine when 
compared with the 1990 evaluation, with continued indicia of 
a moderately severe compression fracture at T7.  

On VA examination in April 1995, there was tenderness over 
the thoracic spine from T7 to T11, but there was no 
neurologic symptomatology.  The veteran refused to undergo 
range of motion testing because he was in too much pain.  The 
diagnosis was a history of trauma to the T7 and T11 areas in 
a 57 year-old male.  On VA examination in October 1995, there 
was an observed right lateral paraspinal tenderness to 
palpation around T11, but again no indication of neurological 
involvement in relation to the thoracic spine.  The diagnosis 
was old traumatic compression fractures of T7 and T11, 
causing a chronic pain.

Later October 1995 VA treatment reports reflect that kyphosis 
with intercostal neuralgia from T4 to T11 was diagnosed, and 
that the veteran was prescribed a kyphotic back brace to 
alleviate pain and prevent the problem from getting worse.  

The initial VA treatment records most pertinent to this claim 
for an increased rating, beginning in approximately March 
1999, include notation of chronic low back pain recorded as 
one of the veteran's main medical problems (as noted, for 
example, in an April 1999 report).  In other March 1999 
notes, the veteran reported that he was wearing his back 
brace two to three times a week.  March 1999 and August 1999 
VA records indicated that he reported for anesthesia pain 
management appointments, when he received treatment via 
injection.  

At an October 1999 VA check-up, the veteran was recorded to 
have a history of chronic low back pain, and he reported that 
his arthritis was continuing to progress, with current pain 
in his back, as well as in other areas.  On clinical 
evaluation, peripheral pulses were normal and there was no 
edema, and the diagnoses included DJD.  The VA physician 
prescribed Percocet and referred the veteran back to the 
anesthesia pain clinic.  

A history of chronic low back pain was again noted on routine 
VA evaluation in April 2000, but the problem was not recorded 
as one of his current diagnoses.  

In July 2000, the veteran underwent a VA examination.  The 
examiner reported that she reviewed the veteran's current VA 
treatment records, and observed that she found reference to 
low back, but not thoracic, problems.  (This same examiner 
also conducted additional VA examination of the veteran 
and/or prepared medical reports regarding his spine in 
October 2001, February 2002, July 2002, and October 2004.)  
The veteran described the details of his in-service 
automobile accident to the examiner, reporting that it caused 
a fracture of T7 and T11, and informed her that following his 
service discharge, he worked in construction for most of his 
life, first as a laborer and then as a state inspector, until 
he had to retire because of cardiac problems.  He advised the 
examiner that he had had a progressive decline in function 
and increase in pain in his thoracic spine.  He stated that 
he had been receiving nerve blocks at a VA Medical Center for 
the last five years, which helped his pain.  He also reported 
the use of prescription narcotics, nonsteroidal anti-
inflammatories, and over-the-counter pain medications.  He 
described flare-up periods, particularly when walking or 
climbing, with relief gained by lying down and taking 
narcotic analgesia.  The examiner observed that the veteran 
used a cane in his right hand, which he advanced with his 
right leg, purportedly necessary to relieve pressure from his 
thoracic spine.  She did not note that he wore or used a back 
brace at the time.

On clinical evaluation at the July 2000 VA examination, the 
veteran was in no acute distress.  Range of motion was 
decreased with vertical flexion.  Inspection of the back 
showed a mild thoracic kyphosis, increased with attempts at 
forward flexion.  There was very limited flexion actively in 
the lumbar spine.  At the maximum of forward flexion, the 
veteran was only able to bring his fingers to his mid-thigh.  
The reflex exam was brisk, with lower extremities increased 
as compared to the upper extremities, and with the left side 
slightly more brisk than the right.  The sensory exam was 
reported to be symmetric, but impaired distally as compared 
to proximally in the lower extremities.  The examiner 
reported that while she had no X-ray films for review, there 
was a 1997 radiologist report that suggested that there were 
degenerative changes in the thoracic spine, with spurring and 
a loss of disc height at multiple levels in the mid-thoracic 
region.  The examiner's diagnoses and conclusions included: 
(1) thoracic spine trauma in vehicle rollover; (2) thoracic 
spine compression fracture, T7, moderate and unchanged from 
1995; (3) DDD and DJD of the thoracic spine by X-ray; (4) 
chronic pain and limitations in function in relation to the 
first three aforementioned problems, with extensive treatment 
in a pain clinic, but location of the injection area in the 
spine unknown; (5) peripheral neuropathy as related to a 
Vitamin B-12 deficiency; (6) changes in range of motion and 
muscle mass that could not be explained by thoracic 
compression fracture alone; and (7) compression T7 fracture 
and DDD as likely as not related to in-service trauma and 
likely to have progressed over time (but with the need for 
comparison of current files with the files from the last 
examination).

The veteran also underwent VA X-ray evaluation of his 
thoracic spine in July 2000, and the impression was diffuse 
DDD and moderate compression fracture of T7, unchanged from 
prior evaluation in January 1995.  


At a June 2001 VA evaluation, a history of chronic low back 
pain was noted, and after clinical review, the physician 
diagnosed chronic pain, and prescribed Morphine pills.  A 
July 2001 VA treatment report noted both a history and 
diagnosis of chronic low back pain.  A July 2001 VA chest X-
ray report stated that there was old compression of several 
of the dorsal vertebral bodies, with a moderate amount of 
hypertrophic degenerative spurring seen throughout the 
thoracic spine, and these findings were noted to be unchanged 
from a prior September 2000 VA chest X-ray evaluation.  A 
September 2001 VA report noted that the veteran was 
prescribed a cane for severe right knee arthritis.  

In October 2001, the veteran underwent another VA 
examination.  In her report, the examiner noted that the 
veteran had had significant illnesses and health events, 
beginning with a childhood injury when he fell from a 
railroad bridge and suffered a skull fracture.  She noted 
that currently, he identified back pain as his major problem.  
When the examiner asked him to localize it, he said that it 
was found at T7 and T11, but when the examiner asked him to 
point to the area of pain, she noted that he identified his 
lumbar spine.  She observed that while the veteran had 
undergone a series of injections at a pain management clinic, 
upon her review of those records, she was unable to discern 
the location of the injection sites.  The veteran advised 
that the injections helped him for up to three months, but 
always with a recurrence of the pain.  The examiner asked him 
if he had a history of limitation related to his back, and he 
responded that he was weak in his legs and back, and that he 
experienced excessively fatigue.  He also reported that his 
motion in general was limited, and his wife advised the 
examiner that he could not reach his shoes.  (The examiner 
additionally recorded, however, that this limitation was 
actually more affected by knee, hip, and lumbar spine 
function.)  The veteran stated that he could not twist or 
side-bend (which the examiner noted was in fact a function of 
the thoracic spine).  The veteran also complained of pain in 
the bottom of his back and up between his shoulders, and 
stated that he believed that his coordination had been 
affected by his disability.  His wife stated that he tended 
to lose his balance and that this tendency had recently 
worsened, and the examiner noted that the veteran reported 
that this problem predated strokes that occurred in 1994 and 
1995.  The veteran noted that he had flare-ups with any 
activity, and that he was significantly limited by pain, 
which he assessed at 50 percent.  


On clinical evaluation at the October 2001 VA examination, 
range of motion for the lumbar spine was to 90 degrees of 
flexion, with lateral bending to 40 degrees, extension to 10 
degrees, and rotation to 45 degrees.  There was pain with 
rotation, perceived in the mid-back.  Forward flexion was 
associated with pain in the lumbar spine.  The examiner 
opined that sensory examination was inconsistent as to 
sharp/dull testing, in that the veteran identified the sharp 
point correctly on one round, but then incorrectly on a 
second round.  There was no clear pattern of sensory loss.  
The examiner noted that balance was poor with a cane, and 
that the veteran presented for examination in a wheelchair.  
She stated that on concurrent X-ray evaluation, there was 
spondylosis of the dorsal spine and compression in the mid-
thoracic vertebra, which was similar to prior findings from 
July 2000, as well as lumbar spine spondylosis.  Her 
diagnoses included thoracic spondylosis, unchanged from prior 
examinations, as well as similar cervical and lumbar spine 
diagnoses.  In summary, she stated that the veteran had 
degenerative disc disease at many levels, and that he had 
suffered multiple health affecting events.  She again 
observed that there were documented thoracic spine 
compression fractures, described as moderate T7, unchanged 
from 1995.  She concluded that the deficits in function were 
likely multifactorial.  

The October 2001 VA X-ray report noted impressions of: 
cervical spine spondylosis with DDD at C5-6 and C6-7, with a 
slight progression since 1995; lumbar spine spondylosis with 
spondylolisthesis at L4-5, unchanged since examination in 
1994; and thoracic spondylosis, unchanged since prior 
evaluation.

The RO asked the October 2001 VA examiner, after review of 
the record, to clarify the conclusions from her last 
evaluation in a supplemental opinion.  In a February 2002 
report, she stated that the veteran was involved in a jeep 
rollover in service, and that he also had had multiple 
traumas in his life, including a childhood fall from a 
railroad bridge that caused a skull fracture, and the wear 
and tear that one would expect to be associated with the 
construction trade.  She opined that the trauma that would 
most likely be associated with his current cervical spine DDD 
and DJD would be his childhood fall.  She noted that, with 
regard to his lumbar spine spondylolisthesis, the disease is 
frequently congenital and not likely to have been associated 
with his in-service trauma from the jeep accident, because he 
did not complain at that time of acute pain in the lumbar 
area.  She also reported that on clinical evaluation, there 
were no neurological deficits associated with DDD or DJD in 
the cervical, thoracic, or lumbar spine.  She then opined 
that it was unlikely that the veteran's cervical and lumbar 
spine DJD/DDD were associated with or the result of his in-
service trauma.  She concluded that it was likely that his 
thoracic spine compression fractures were associated with the 
in-service trauma, but noted that there were no neurologic 
deficits related to that thoracic spine injury.

In November 2001 VA treatment notes, chronic pain syndrome 
was a recorded diagnosis.  A history of chronic low back pain 
was noted in December 2001 VA treatment records.  December 
2001 VA records also indicated that the veteran underwent a 
total right knee replacement.  As well, the records noted 
that at the time, he did not use a wheelchair or similar 
device (other than as temporarily necessary because of the 
surgery).

At a local hearing held at the RO in May 2002, the veteran's 
representative advised that it was the veteran's belief that 
he should be afforded an increased rating for his thoracic 
spine disability because more areas of his back were affected 
than just that region, including his cervical and lumbar 
spine segments.  The veteran reported taking a variety of 
over-the-counter and prescription medications for his back, 
depending on the severity of his pain.  He indicated that he 
was prescribed a back brace in the mid-1990's, but noted that 
it caused more pain and did not seem to be helpful.  He 
testified that while thoracic spine surgery was a topic of 
discussion with his doctors, he was advised that he was not a 
good candidate for surgery because of the condition of the 
area immediately surrounding his spine.  The veteran reported 
that he currently had pain in his lower back, but also in the 
thoracic areas he injured in service, and that activities 
such as bending or twisting exacerbated the pain.  He 
described his pain as six to seven out of 10 on a daily 
basis.  He noted the occurrence of shooting pains and general 
muscle spasm, as well as numbness that radiated down into his 
legs.  He indicated that he had not had any nerve blocks for 
about two years, but that this was because the physician who 
administered them had left the area, and that although the 
clinic had recently become available again for such 
treatment, there was a long waiting list for treatment.  He 
also testified as to the circumstances of a childhood fall 
from a bridge, when he sustained a head injury, indicating 
that he did not believe that he sustained any long-term 
injury residuals from that event.  Lastly, his wife advised 
that VA physicians had informed them that "old-age" DJD had 
set in, which had caused his injury flare-ups to occur more 
frequently.          

A June 2002 VA treatment report indicated that the veteran 
was ambulatory, with heel-toe intact, and that there was no 
point tenderness on his back, but his nurse practitioner did 
note a history of chronic back pain.  In July 2002 VA 
treatment notes, the diagnosis was chronic low back pain; 
there was also notation that an October 2001 magnetic 
resonance imaging (MRI) scan had confirmed the presence of a 
vertebral compression fracture in the thoracic spine.  

In a July 2002 report, the VA examiner reiterated her opinion 
that the veteran's currently diagnosed cervical spine 
problems were not related to his in-service motor vehicle 
accident.  She reviewed the veteran's description of his 
childhood fall, and noted that a 12-foot fall with a landing 
on the head could generate significant, even deadly force, 
but observed that he apparently landed in such a way as to 
not receive permanent injury.  She observed that his chart 
contained no suggestion that he was symptomatic in the head, 
neck, or arms until as late as 1990.  She also noted that the 
service medical records were negative for cervical spine 
complaints, but that they did include a December 1955 report 
from the veteran of a history of low back pain since 
adolescence.  

At a September 16, 2002, VA anesthesia pain consult, after 
clinical evaluation and review of the July 2000 X-ray 
results, the diagnosis was myofascial pain over the mid-back 
and lower back and compression fracture of T7.  The veteran 
described a history of constant pain in his mid-back, at an 
average of eight out of 10, that traveled down to his lower 
back and also up to his neck and shoulders.  He denied 
weakness or numbness in his legs or arms, as well as bowel or 
bladder control problems.  On clinical evaluation, he had a 
straight gait, but could not walk on his heels or toes.  On 
range of motion, flexion was measured to 60 degrees with 
pain, but he could not do extension, or right or left tilting 
or rotation.  There was also observable moderate tenderness 
over the mid thoracic and lower paraspinal muscles.  The 
veteran then received a pain injection.  

An October 2002 VA treatment report noted the veteran's 
assessment of his pain at five out of 10, and it was 
classified as aching and intermittent.  In a later October 
2002 VA report, the veteran noted that his latest pain 
injection had only relieved his mid- and low back pain for 
one day.   A May 2003 VA report noted that the veteran 
continued to have low back pain, and chronic back pain was 
the diagnosis.  

The veteran also submitted a June 2004 VA aid and attendance 
examination report in support of his claim.  He described 
problems with back pain, generalized weakness, and memory.  
The examiner noted generalized weakness as the factor 
restricting the veteran's lower extremity, as well as his 
spine, trunk, and head.  After evaluation, the only recorded 
spine diagnosis spine was chronic low back pain.  

In a July 2004 VA report, the veteran noted that he had pain 
in his back most of the time.  A July 2004 X-ray report for 
the lumbosacral spine noted only findings for that portion of 
the spine, and recorded an impression of no interval change, 
with degenerative changes of the lumbar spine and grade I 
spondylolisthesis at L4-5, with spondylosis at L4.  

The veteran underwent another VA examination with claims file 
review in October 2004.  The examiner again reviewed the 
veteran's pertinent medical and symptom history.  The 
examiner observed that in addition to his back problems, the 
veteran had bilateral knee arthritis, and the veteran 
reported that after his right knee replacement, he was 
limited by his left knee pain.  The veteran reported that he 
currently was "significantly disabled," but the examiner 
again recorded that when asked to touch the area of 
discomfort, the veteran touched his low back.  The veteran 
also indicated that he could not get up and down because of 
his back pain.  The examiner noted that the veteran was 
independent in ambulation, and was able to walk around his 
house and also outdoors.  She observed that he attended the 
examination with his wife, and without an assistive device.  
She noted that he did not have a back brace, and had not had 
back surgery, but had required nerve blocks.  

On clinical evaluation at the October 2004 VA examination, 
the examiner recorded that the veteran was clearly in some 
distress.  She noted prominence of the left paraspinal 
muscles.  Forward flexion, using the table for support, was 
to 70 degrees, and the veteran could not extend past 0 
degrees.  Lateral bending to the right was to 20 degrees, 
while lateral bending to the left was to 5 degrees with pain.  
Rotation to the left was to 35 degrees, and rotation to the 
right was to 20 degrees with complaints of pain at the end of 
the range.  Reflexes were 2+.  The examiner stated that the 
sensory examination was reported inconsistently, and she 
noted that a prior electromyograph (EMG)/nerve conduction 
study (NCS) documented sensory/motor peripheral neuropathy 
without radiculopathy.  Her diagnoses were T7 compression 
fracture, as well as DDD and DJD of the thoracic spine.  
Without any such clinical findings or notations earlier in 
her report, she recorded that the veteran required an 
assistive device for ambulation at the end of it.  The 
examiner also advised that there had been no episodes of 
physician-ordered bed rest in light of DDD/IDS.  She 
concluded that the veteran had pain, limited range of motion, 
and loss of back range of motion with repetitive movements, 
in all ranges, as related to pain.   

A January 2005 VA treatment record continued notation of a 
main diagnosis for the veteran of chronic low back pain.  As 
well, the veteran's VA treatment reports for the last few 
years record localized primary osteoarthritis, not elsewhere 
classified, as a continuing diagnosis.

Analysis of the Claim for an Increased Rating for Thoracic 
Spine Disability

Entitlement to an Increased Rating Prior to September 23, 
2002

For this portion of the appeal, the RO assigned a 20 percent 
evaluation in light of thoracic spine limitation of motion as 
caused by arthritis and DDD.  As well, the RO assigned a 
separate 10 percent rating for vertebral fracture that caused 
demonstrable deformity at T7.  This resulted in a combined 
rating of 30 percent for overall thoracic spine disability 
prior to September 23, 2002.  See 38 C.F.R. §§ 4.25, 4.71a 
(prior to September 23, 2002).

The veteran is now service-connected in part for thoracic 
spine arthritis which was the result of trauma and was 
evident on X-ray evaluation.  Under DC 5010, arthritis due to 
trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a 
(2005).  Degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Id.  
Accordingly, for this portion of the claim, the Board must 
first look to the criteria in effect for rating thoracic 
spine limitation of motion.

The former DC 5291 contemplated thoracic spine limitation of 
motion, and provided a maximum 10 percent evaluation in cases 
of severe limitation.  38 C.F.R. § 4.71a (prior to September 
23, 2002).  The veteran already has a rating in excess of 
this amount, and so DC 5291 may not apply to afford him a 
higher one. 

The Board must review other diagnostic codes under 38 C.F.R. 
§ 4.71a for evaluating thoracic spine disability prior to 
September 23, 2002, to see if a higher rating than that 
currently assigned is available.  To that end, several of 
those codes apply to the evaluation of cervical, lumbar, and 
sacroiliac disabilities, which are not service-connected in 
the veteran's case and are therefore not applicable.  There 
is also no medical evidence of ankylosis of the veteran's 
entire spine or thoracic spine, and so the codes that address 
that disability are also not available.  Accordingly, the 
Board is left with consideration of evaluating vertebral 
fracture under DC 5285 and IDS under DC 5293.  Id.

The veteran is service-connected for the residuals of 
vertebral fracture involving the thoracic spine, which is 
addressed under the former DC 5285.  Under this code, a 60 
percent rating was available for a fracture without cord 
involvement, but with abnormal mobility requiring a neck 
brace.  A higher 100 percent rating was available under DC 
5285 when there was a fracture with cord involvement, the 
veteran was bedridden, or requires long leg braces.  The 
medical evidence of record shows that the veteran's case does 
not involve either of these situations.  A note to DC 5285, 
however, additionally stated that in other cases, the 
disability should be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of the vertebral body.  Id; see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Accordingly, the 
RO already assigned a 10 percent evaluation under DC 5285, 
for deformity involving T7.

Thus, with consideration of the note to DC 5285, and in light 
of the finding on the November 1957 X-ray evaluation (as 
interpreted by a VA radiologist in April 1990) of a 50 to 60 
percent compression fracture of T7, which is still visible in 
current X-ray evaluation reports, the Board finds that the 
veteran should receive the additional 10 percent rating for 
demonstrable deformity of T7 under DC 5285.  

In addition, however, the Board is also aware that the 
veteran is service-connected for the residuals of fracture to 
T11.  The medical evidence of record includes a February 1989 
VA X-ray report that showed an old compression fracture at 
T11, to a lesser degree than that at T7.  As well, later 
medical evidence continued a diagnosis of residuals of 
fracture to T11, and more importantly, a July 2001 VA chest 
X-ray report confirmed the continued presence of old 
compression fractures in multiple thoracic vertebral bodies, 
unchanged from a prior evaluation in September 2000.  
Accordingly, affording the veteran the benefit of the doubt, 
the Board finds that it is appropriate to assign another 
separate 10 percent evaluation for demonstrable deformity of 
T11 under DC 5285.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  The Board is aware that the 
July 2001 VA chest X-ray report refers to multiple (but 
unidentified) thoracic vertebral bodies, but as there is no 
other indication in the remaining and considerable medical 
evidence of record to show compression fracture of another 
identified body besides T7 or T11, the Board will not assign 
an additional separate 10 percent award for demonstrable 
deformity of any remaining thoracic spine vertebral bodies at 
this time.  (As well, the veteran is not service-connected 
for fracture of those bodies.)           

As to consideration of rating the veteran's thoracic spine 
disability under the former DC 5293, the Board notes that, 
per its October 2002 Hearing Officer Decision and SSOC, the 
RO service-connected IDS as a part of the veteran's 
disability, effective the date of his increased rating claim.  
The RO has assigned a 20 percent evaluation after 
consideration of this disease in conjunction with the 
veteran's thoracic spine disability.  Under the former DC 
5293, a 20 percent rating was assigned for IDS of moderate 
severity, with recurrent attacks.  A higher rating of 40 
percent was assigned for cases of severe IDS, with recurring 
attacks and intermittent relief.  A maximum 60 percent 
evaluation was available where there was pronounced IDS, 
involving persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

Words such as "severe," "moderate," and "mild" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. 
§ 4.6 (2005).  The use of similar terminology by medical 
professionals, although evidence to be considered, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2005).

As well, VA's Office of General Counsel, in a precedent 
opinion, has also held that the former DC 5293 involved loss 
of range of motion, and as such, 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are still applicable to claims for increased 
evaluations under this diagnostic code.  See VAOPGCPREC 37-
97.

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 40 percent 
evaluation under the provisions of the former DC 5293.  The 
VA examiner who evaluated the veteran on multiple occasions 
during this appeal has repeatedly emphasized that there are 
no neurologic manifestations of thoracic spine IDS 
specifically, and her neurologic findings for this portion of 
the appeal were largely normal.  As well, VA medical evidence 
reports confirm that the veteran's diagnosed peripheral 
neuropathy is the result of Vitamin B-12 deficiency.   

It is acknowledged that the RO apparently determined that the 
objective evidence of record showed enough neurological 
deficit so as to assign a 20 percent rating, but the Board 
cannot conclude that such deficit is representative of any 
more than moderate IDS with recurring attacks, as 
contemplated by that assignment.  The medical evidence of 
record does not show that this degree of deficiency warrants 
the next-higher 40 percent rating, particularly in light of 
the many normal neurological findings of record with regard 
to the thoracic spine.  Accordingly, the Board finds that, in 
consideration of 38 C.F.R. § 4.7, the veteran's disability 
picture for this period of the claim more nearly approximates 
the criteria for a 20 percent evaluation for IDS under DC 
5293. 

The Board notes that even with consideration of additional 
functional limitation as due to such factors as pain, 
weakness, fatigability, and incoordination, there has been no 
demonstration of disability comparable to severe IDS where 
there are recurring attacks with intermittent relief (DC 
5293), as would afford the veteran a higher 40 percent rating 
for the period in question under the former 38 C.F.R. 
§ 4.71a.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  In finding that DeLuca 
considerations do not warrant an increased rating for this 
period, the Board acknowledges the veteran's persistent 
complaints of thoracic spine pain, and that such pain, in 
conjunction with pain in his lumbar spine, may greatly affect 
his range of motion (most notably as seen during a September 
16, 2002, VA anesthesia pain consultation) and has required 
pain management protocols.  The Board also acknowledges that 
such pain has been objectively demonstrated on clinical 
evaluation.  The Board finds, however, that especially with 
consideration of 38 C.F.R. § 4.7, as well as the documented 
presence of a number of other nonservice-connected problems, 
including rather significant lumbar and cervical spine 
disorders, that the DeLuca factors have already been 
sufficiently accounted for in the presently assigned 20 
percent evaluation, and that the pertinent medical evidence 
does not demonstrate a preponderance of functional limitation 
commensurate with the next-higher rating under any available 
diagnostic code.  

Thus, after contemplation of the veteran's service-connected 
residuals of thoracic spine fracture with arthritis and 
IDS/DDD for the period of the claim prior to September 23, 
2002, the Board has determined that he should be assigned a 
20 percent evaluation under DC 5293, as well as two 
additional 10 percent evaluations under DC 5285 for 
demonstrable deformity of T7 and T11.  Thus, with application 
of 38 C.F.R. § 4.25, a combined 40 percent rating is 
warranted for the veteran's service-connected thoracic spine 
disability.

Entitlement to an Increased Rating from September 23, 2002, 
to September 25, 2003   

As revised effective September 23, 2002, DC 5293 states that 
IDS is to be evaluated either based upon the total duration 
of incapacitating episodes over the past 12 months, or, in 
the alternative, by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  (The Board notes that the remainder of the 
diagnostic codes at 38 C.F.R. § 4.71a were not modified 
during this period of the claim, such that the revisions to 
the provisions regarding the evaluation of IDS will be the 
focus for this portion of the appeal.)

Under DC 5293, as in effect from September 23, 2002, through 
September 25, 2003, a 10 percent evaluation is warranted for 
IDS where the evidence shows incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent rating applies where 
there are incapacitating episodes having a total duration of 
at least two weeks, but less than four weeks during the past 
12 months.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the last 12 months.  
Finally, a 60 percent rating is warranted where the evidence 
reveals incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  Note (1) to this 
version of DC 5293 defines an "incapacitating episode" as 
"a period of acute signs and symptoms due to IDS that 
requires bed rest prescribed by a physician and treatment by 
a physician, while "chronic orthopedic and neurologic 
manifestations" are "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so." 

The Board first observes that the pertinent evidence for this 
period of the claim does not establish the occurrence of 
incapacitating episodes as defined by Note 1 to this version 
of DC 5293.  In fact, the record does not show or indicate 
that any bed rest was prescribed by a physician for thoracic 
spine IDS.  As such, the revised version of DC 5293, as in 
effect from September 23, 2002 to September 25, 2003, cannot 
serve as a basis for an increased rating in light of 
incapacitating episodes.

Under this revised version of DC 5293, however, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the veteran's 
thoracic spine disability, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher combined rating.  The record indicates, however, 
that for this period of the claim as well, there are no 
chronic and service-connected thoracic spine neurologic 
manifestations for consideration, according to the VA 
examiner who evaluated the veteran throughout the course of 
this appeal.  The veteran also denied such symptoms during 
clinical evaluation.  As well, he is not service-connected 
for any other disabilities.  As such, the assignment of 
separate evaluations for the chronic orthopedic and 
neurologic manifestations of his thoracic spine disability 
will not assist him in obtaining a higher rating for this 
period of the appeal.  

In addition, the Board finds that continuing the application 
of the former criteria as in effect prior to September 23, 
2002, will not afford the veteran an increased rating for 
thoracic spine disability for the period of the claim from 
September 23, 2002, to September 25, 2003.  If anything, the 
medical and lay evidence for this period of the claim 
reflects increasing problems with lumbar spine disability.  
As well, at VA examination on two different occasions around 
this period of the claim, the veteran identified his low back 
as the area of concern; he did not point out his mid-back to 
the examiner.  Thus, while the Board does not discount the 
veteran's complaints, especially of constant pain, it 
believes that his overall level of thoracic spine disability 
symptomatology is adequately addressed by the continued 
assignment of a 20 percent rating under the former DC 5293 
and the two 10 percent evaluations under the former DC 5285 
for this period of the claim (for a combined rating of 40 
percent).  38 C.F.R. § 4.7.

Entitlement to an Increased Rating from September 26, 2003

As opposed to the previously discussed changes applicable to 
DC 5293 and effective from September 23, 2002, through 
September 25, 2003, the entire schedule for the evaluation of 
spine disabilities was later revised, effective from 
September 26, 2003.  Under a new general rating formula, the 
diagnostic codes for spine disabilities were relabeled from 
DC 5235 to DC 5243, but DC 5243, addressing IDS, continues to 
embody the aforementioned revised provisions of DC 5293 (as 
effective from September 23, 2002) with respect to the 
evaluation of incapacitating episodes.  Accordingly, the new 
diagnostic codes for rating spine disabilities are: DC 5235 
(vertebral fracture or dislocation); DC 5236 (sacroiliac 
injury and weakness); DC 5237 (lumbosacral or cervical 
strain); DC 5238 (spinal stenosis); DC 5239 
(spondylolisthesis or segmental instability); DC 5240 
(ankylosing spondylitis); DC 5241 (spinal fusion); DC 5242 
(degenerative arthritis of the spine; see also DC 5003); and 
DC 5243 (IDS).

The new schedule directs that in order to evaluate any of the 
spine disabilities at 
DC 5235 to DC 5243 (unless DC 5243 is evaluated under the 
Formula for Rating IDS Based on Incapacitating Episodes), 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the following 
criteria should be used:

100 percent for unfavorable ankylosis of the entire spine;

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30 percent for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; 

and 

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 

38 C.F.R. § 4.71a (2005).

This new general rating formula also includes several notes 
applicable to such evaluation:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is 0 to 45 
degrees, extension is 0 to 45 degrees, left and right lateral 
flexion are 0 to 45 degrees, and left and right lateral 
rotation are 0 to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion; 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis; 

and

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Id.

The Board further observes that even though the new formula 
for rating spine disabilities specifically contemplates pain, 
as it specifically instructs to evaluate such disability 
"with or without" symptoms such as pain, additional 
consideration of DeLuca factors and 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, so as to increase an evaluation based upon 
additional impairment from pain, weakness, and similar 
symptomatology during flare-ups, is still for application.

In addition, IDS may be evaluated either under the new 
general rating formula, or in accordance with incapacitating 
episodes, depending on whichever method results in the higher 
evaluation when all service-connected disabilities are 
combined under 38 C.F.R. § 4.25.  The rating criteria for 
incapacitating episodes of IDS remain the same as those 
effective as of September 23, 2002.  

As discussed earlier for the period of the claim from 
September 23, 2002, to September 25, 2003, the competent 
evidence of record was against the assignment of any 
evaluation for incapacitating episodes of IDS, as there were 
no such episodes on record at that time.  As to the current 
record, the VA examiner, on her last examination in October 
2004, noted that there were still no such episodes, and the 
Board observes that the remainder of the pertinent evidence 
of record also does not indicate the occurrence of any such 
episodes.  As such, the Board cannot consider the assignment 
of a higher rating to the veteran for this period of the 
claim when evaluated in consideration of incapacitating 
episodes of IDS, and must instead determine whether a higher 
rating is available for his thoracic spine disability under 
the new general rating formula.   

Accordingly, under the new general rating formula, the 
veteran's thoracic spine disability, even though inclusive of 
arthritis and IDS that is productive of painful limitation of 
motion and other such symptomatology, is to be rated under 
one specific set of standards.  Prior to this period of the 
claim, the veteran had a combined 30 percent evaluation for 
his thoracic spine disability, and the Board must determine 
whether the assignment of a rating under the new criteria is 
more favorable to him.  See VAOPGCPREC 7-03; Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part by Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5110(g).  Notably, under the new criteria, there 
are no separately assigned ratings for demonstrable deformity 
of vertebral bodies; instead, vertebral body fracture with a 
loss of height of 50 percent or more is contemplated in the 
10 percent rating criteria of the general rating formula 
only, which is not helpful to the veteran because he now has 
a rating of 40 percent.  As well, while Note 1 to the general 
rating formula directs to rate neurological manifestations 
separately under other portions of the Rating Schedule that 
address such symptomatology, as has been repeatedly reviewed 
in this decision, the Board finds that the competent medical 
evidence of record does not sufficiently establish that there 
are such thoracic spine manifestations, and so it will assign 
no such separate rating.    

After review and consideration of all of the pertinent 
evidence of record, the Board holds that the assignment of an 
evaluation in excess of 40 percent for the veteran's thoracic 
spine disability, with consideration of application of the 
general rating formula effective from September 26, 2003, is 
not warranted at this time.  The assignment of evaluations 
under the general rating formula is largely premised upon 
range of motion findings, and the most relevant evidence of 
record for this period of the claim - the October 2004 VA 
examination report - noted findings of forward flexion (using 
the table for support) from 0 to 70 degrees, no extension 
past 0 degrees, lateral flexion to the right from 0 to 20 
degrees, lateral flexion to the left from 0 to 5 degrees 
(with pain), lateral rotation to the right from 0 to 20 
degrees (with complaints of pain at the end of the range), 
and lateral rotation to the left from 0 to 35 degrees.  These 
findings were representative of a combined thoracolumbar 
range of motion of 150 degrees.  

The Board accordingly finds that a 100 or 50 percent rating 
is not warranted under the new general rating formula, 
because these evaluations require unfavorable ankylosis of 
the entire spine or thoracolumbar spine, which is not shown 
by the pertinent evidence of record in the claims file.  As 
well, applicable portions of the criteria for a 40 percent 
evaluation for the veteran's thoracic spine disability 
require either a finding of favorable ankylosis of the entire 
thoracolumbar spine, or of forward flexion of the 
thoracolumbar spine to 30 degrees or less, which is also not 
shown by the evidence.  A 30 percent rating applies only to 
evaluation of cervical spine disability, and so it is not 
available for assignment in the veteran's case.  

Moreover, based upon analysis under the new general formula 
for rating diseases and injuries of the spine, the Board 
holds that the veteran would be entitled to no more than a 20 
percent evaluation for his thoracic spine disability for the 
period of the claim from September 26, 2003.  The Board first 
notes that the veteran's range of motion for the thoracic 
spine and his combined range of motion for the thoracolumbar 
segment, as well as the documented loss of 50 to 60 percent 
of the height of T7 because of fracture, would render him 
eligible for a 10 percent rating under the new general rating 
formula.  

As to a higher 20 percent evaluation, while the veteran does 
not have any of the applicable ranges of motion addressed at 
this level, the Board observes that there is old medical 
evidence of kyphosis of a large portion of the thoracic 
spine, as noted by VA physician in October 1995, such that 
the veteran was prescribed a back brace to alleviate pain and 
prevent further problems, and abnormal kyphosis is 
contemplated at this level.  More importantly, with 
consideration of Deluca factors and the veteran's complaints 
of constant pain, it is conceivable, especially with 
application of 38 C.F.R. § 4.7 and the benefit of the doubt 
doctrine, that a higher rating of 20 percent would be 
available, especially as his combined range of thoracolumbar 
range of motion in October 2004 was 150 degrees, only 
slightly higher than the combined range of motion of 120 
degrees contemplated at this level.   

As noted, the assignment of rating higher than 20 percent 
under the new general rating formula would require an 
increase to 40 percent in light of a finding of favorable 
ankylosis of the entire thoracolumbar spine or of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  
The medical evidence of record simply does not support such a 
finding.  Moreover, a June 2004 VA aid and attendance 
examination report was also significant for a diagnosis of 
chronic low back pain as the only spine problem, and not mid-
back pain.  Thus, the Board concludes that a 20 percent 
rating more nearly approximates the veteran's overall level 
of disability as evaluated under the new general rating 
formula.  38 C.F.R. § 4.7.

Lastly, because the Board finds that application of the new 
rating criteria as in effect from September 26, 2003, would 
only result in the assignment of a 20 percent evaluation, the 
old criteria as in effect prior to that time are in fact more 
favorable to the veteran.  As such, the combined 40 percent 
rating for the veteran's thoracic spine disability, as 
available under the criteria in effect before September 26, 
2003, is applicable to this period of the claim.  VAOPGCPREC 
7-03; Karnas v. Derwinski, 1 Vet. App. 308 (1991), overruled 
in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.102, 4.3.

Final Considerations

After review of all of the evidence and information of record 
for this claim, the Board has also contemplated referral for 
extraschedular evaluation of the veteran's thoracic spine 
disability for each period of this appeal, but finds that 
there has been no showing that this disability, on its own, 
has: (1) caused marked interference with employment beyond 
the interference contemplated in the currently assigned 
evaluations; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2005) is not warranted.  See 38 C.F.R. § 4.1; 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A combined 40 percent rating for the residuals of thoracic 
spine fracture with degenerative disc disease is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


